Case: 1:17-Cv-06260 Dooument #: 732 Filed: 04/25/19 Page 1 of 3 Page|D #:5368

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

 

EASTERN DIVISION
STATE OF ILLINOIS,
Plaintiff,
v.
Case No. l7-cv-626O
CITY OF CHICAGO> Judge Robert l\/l. DoW Jr.
Defendant.

 

 

JOlNT MOTION FOR CLARIFICATION OF AGREED CONFIDENTIALITY ()RDER

The Parties jointly move the Court to enter an order confirming the scope of the Agreed
Confidentiality Order in this case (“Coniidentiality Order”) (Dkt. 31), consistent With Federal Rule
of Evidence SOZ(d). ln support thereof, the Parties state as follows:

l. On January 3l, 2019, the Court granted the Parties’ joint motion to approve the
Consent Decree. (Dkt. 702). On l\/larch l, 2019, the Court appointed l\/ls. Maggie Hickey as the
Monitor under the terms of the Consent Decree. (Dkt. 713). On April l, ZOl 9, the Court appointed
the Honorable David Coar as a Special l\/laster in the case. (Dkt. 725).

2. Prior to the approval of the Consent Decree, the Court entered the Contidentiality
Order to protect sensitive confidential information “produced or adduced in the course of
discovery.” (Dkt. 31, ‘ll l).

3. The Parties anticipate responding to requests from the l\/lonitor and her team, or
individuals or entities Working for her team (collectively, “the l\/lonitor”), by producing documents
and Electronically Stored Information (“ESI”) to the Monitor covered by the terms of the
Confidentiality Order. Similarly, the Parties anticipate responding to requests from the Special

Master.

24482250.1

Case: 1:17-Cv-06260 Dooument #: 732 Filed: 04/25/19 Page 2 of 3 Page|D #:5369

4. implementing and demonstrating compliance With the terms of the Consent Decree
Will require the significant exchange and disclosure of information and materials, including
sensitive law enforcement records.

5. Therefore, the Parties request confirmation from the Court that the Scope of the
Confidentiality Order extends to all documents and ESI produced or adduced in the course of
implementing or demonstrating compliance With the terms of the Consent Decree.

6. Additionally, the Parties request confirmation that the l\/lonitor and the Special
l\/laster Will maintain all information designated as confidential pursuant to the Confidentiality
Order in a confidential manner

WHEREFORE, the Parties jointly and respectfully move the Court to enter an order
confirming that (l) the Scope of the Confidentiality C)rder extends to all documents and ESI
produced or adduced in the course of implementing or demonstrating compliance With the terms

of the Consent Decree, and (2) the l\/lonitor and the Special Master Will maintain all information

designated as confidential pursuant to the Confidentiality Order in a confidential manner.

Dated: April 25, 2019
The State of Illinois

By: /s/ Shareese Pryor

Shareese Pryor
spryor§rDatg.state.il.us

Brent D. Stratton

Assistant Attorneys General
Office of Illinois Attorney General
100 W. Randolph St., 12th Floor
Chicago, Illinois 6060l

(312) 814-3000

24482250.1

Respectfully submitted,
T he City of Chicago
By: /s/ Allan T. Slagel

Allan T. Slagel (ARDC #6198470)
aslagel§thaftlav\/.com

Elizabeth E. Babbitt (ARDC #629685 l)
Rachel L. Schaller (ARDC #6306921)
Paul J. Coogan (ARDC #6315276)

Taft Stettinius & Hollister LLP

lll East Wacker Drive, Suite 2800
Chicago, Illinois 60601

(312) 527-4000

Tyeesha Dixon
tyeesha.dixon@cityofchicago.org

Case: 1:17-Cv-06260 Dooument #: 732 Filed: 04/25/19 Page 3 of 3 Page|D #:5370

24482250.1

Chicago Department of Law
121 N. LaSalle Street, 600
Chicago, IL 60614

(312) 744-1806

